TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00683-CV


                        Iris Knight and Eugene Knight, Appellants

                                             v.

                                  Marshall Gulley, Appellee


              FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-12-001292, THE HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Iris Knight and Eugene Knight have filed an unopposed motion to

dismiss this appeal. We grant appellants’ motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                           __________________________________________
                                           Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellants’ Motion

Filed: November 28, 2018